Mr. Chief Justice Shepard
delivered the opinion of the Court:
There are no pleadings in an interference case. The preliminary statements of the parties simply allege the dates of conception and reduction to practice. Where the question of *9priority has previously been determined, the question may be raised by a motion to dissolve the interference on that ground, but, in this case, a motion to dissolve would not necessarily have presented the question. The Commissioner of Patents is entitled to look to the records of his own department and the reports and decisions of courts in cases relating to actions therein without pleading. See Re Drawbaugh, 9 App. D. C. 219, 257; Re Marconi, 38 App. D. C. 286, 291.
As the question of res judicata as presented in this case was shown by his own decisions and those of the court of appeals, on appeal therefrom, he was authorized to consider the ques-, tion.
2. By submitting evidence on the question, the appellee has not waived the estoppel. As shown in the preceding paragraph the Commissioner was authorized to take into consideration the effect of former decisions in his office, and the appellee was not, therefore, estopped by submitting evidence on the question of changes in the specification after having sworn to the same. Ilis evidence was on the issue as presented in the office, and he has not waived his right by submitting the same.
3. It is true that the decision in Davis v. Garrett is not final in the sense that it is a complete settlement of the right to the patent. The losing party has the right to proceed in equity under section 4915, Revised Statutes, Comp. Slat. 1913, § 9460, and the decision in the former case is not res judicata. Morgan v. Daniels, 153 U. S. 120, 124, 38 L. ed. 657, 658, 14 Sup. Ct. Rep. 772. But while the proceeding is in the Patent Office that decree is final in so far as proceedings in the Patent Office are concerned. Butterworth v. United States, 112 U. S. 50, 60, 28 L. ed. 656, 659, 5 Sup. Ct. Rep. 25.
The judgment was certified to the Commissioner, and governs further proceedings in the Patent Office. .For that reason the doctrine of res judicata has been upheld in the Patent Office in many cases. Blackford v. Wilder, 28 App. D. C. 535, 542; Horine v. Wende, 29 App. D. C. 415, 426; Re Edison, 30 App. D. C. 321; United States ex rel. Newcomb Motor Co. v. Moore, 30 App. D. C. 464; Carroll v. Hallwood, 31 *10App. D. C. 165; New Departure Mfg. Co. v. Robinson, 39 App. D. C. 504; Sutton v. Wentworth, 41 App. D. C. 582.
It appears in the evidence that there is a suit pending in the United States district court for the district of New Jersey, instituted by Davis, the party to Davis v. Garrett, to compel the issue of the patent that was refused in the Patent Office -in . Davis v. Garrett. This suit was brought under section 4915, Revised Statutes, and it is expressly provided for in that section, but does not take away the finality of the judgment in Davis v. Garrett in so far as proceedings in interference are concerned. If successful, it will have the effect to set aside the former award of priority to Garrett and require issue of ■the patent to Davis. • This is the express object of the section.
We concur with the Commissioner of Patents in his decision •that the question that has been raised by McKenzie was adjudicated in Davis v. Garrett, and that McKenzie is estopped to raise that question again.
The decision of the Commissioner of Patents is affirméd, and the clerk will certify this decision to him as required by law.
Affirmed. ■